DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 03/31/22, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of US 9,462,633 and US 9,987,024 patent has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record are U. S. Publication No. 2009/0093816 to Roose et al.; U. S. Publication No. 2008/0114370 to Schoenefeld; U. S. Publication No. 2009/0099567 to Zajac; and U. S. Publication No. 2009/0088674 to Caiiiouette et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “ at least one patient-specific track formed in the body and oriented in a path determined from the anatomical data of the patient, the at least one patient-specific track extending from the proximal portion to the distal portion of the body of the guide; the distal portion of the body comprising at least a first patient specific contour on one side of the at least one patient specific track and a second patient-specific contour on the opposite side of the at least one patient specific track for mating with a patient's boney anatomy; wherein the at least a first and second patient-specific contours are determined from the anatomical data of the patient and are shaped to substantially conform to a specific portion of the patient's boney anatomy”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793